DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 12 and 45 in figures 1-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 20210251826 A1).

Regarding claim 1, Takenaka teaches a vehicle (mobile body 1b, fig.10), comprising: a vehicle body frame (base body 3, fig.10), a travel unit (movement operation section 2 with drive mechanism 21, fig.10) provided on the vehicle body frame and configured to travel on a floor surface (movement operation section 2 contacts the floor surface in fig.10); a seat (occupant riding section 6, fig.10) vertically movably supported by the vehicle body frame (occupant riding section 6 is vertically movable and support by the base body 3, figs.1-3B); a lift unit (lifting mechanism 45, fig.1-3B) provided between the seat and the vehicle body frame to move the seat between a high position and a low position (lifting mechanism 45 is provided between the seat 6 and base body 3 and moves the seat between a high and low position, Figs.1-3b); and a support leg (extensible leg mechanisms 90, fig.10) extending substantially downward from the seat and configured to be grounded when the seat is at the low position (leg mechanisms extend down from the seat 6 and can be grounded when the seat is in the low position, fig.11), wherein the support leg is movable between a retracted position (the retracted position is when D1<D2 as seen in figure 10) positioned close to the vehicle body frame and a deployed position (the deployed position is when D1> D2 as seen in figure 11) positioned remote from the vehicle body frame, the support leg being configured to be at the retracted position when the seat is at the high position (the leg mechanisms 90 can be retracted when the seat is at the high position), and to move from the retracted position to the deployed position when the seat moves from the high position to the low position (the leg mechanisms 90 can be moved from the retracted to the deployed position when the seat moves from the high to the low position).
Takenaka teaches multiple embodiments of the mobile body the first in figures 1-9, the second in figures 10-13, the third in figures 14-16b, and so on. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment having the teachings of the lifting unit, and the second embodiment having the teachings of the extensible support legs onto one mobile body vehicle. Having the lifting mechanism of the first embodiment would allow the occupant riding to raise or lower the seat 6 relative to the base body 3, which allows the user to adjust the height to their desired ride height or siting height. Having the extensible legs as taught in the second embodiment would allow the user to extend the legs down to the ground individual or together without adjusting the height of the seat and would make the vehicle more stable. 	

Regarding claim 9, Takenaka teaches wherein the travel unit is provided with a drive wheel (operation section 2 driven by drive mechanism 21, paragraph [0102]) driven under an inverted pendulum control (control device 80 includes movement control unit 80a which controls the movement of the operation section 2 as an inverted pendulum control, paragraphs [0002, 0006, 0101, 0155]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 20210251826 A1) in view of Takahata (US 20200315879 A1).

Regarding claim 2, Takenaka teaches wherein the support leg includes a first member (cylindrical upper leg 91 and lower leg 92 of the leg mechanism 90, fig.10) connected to the seat at an upper end thereof (cylindrical upper leg 91 is connected to seat frame 64 of the seat 6, fig.10), a first grounding member (auxiliary wheels 7, fig.10) provided at a lower end of the first member and configured to ground on the floor surface in a movable manner along the floor surface (auxiliary wheels 7 can be grounded on the floor in a movable manner as seen in figure 11). 
Takenaka fails to teach a pivoting support leg. However, Takahata teaches pivotally connected support leg to be movable between the retracted position and the deployed position (links 24 with oscillation axis 40 and linear motion mechanism 22 extends and retracts between a retracted and deployed position, figs.4-5, paragraph [0062 and 0078-79]) and a first biasing member (first linear motion mechanism 22, fig.5 of Takahata with the damper 94 of Takenaka, fig.12A-B) urging the first member toward the retracted position (first linear motion mechanism 22 urges the first link to the retracted position, fig.5, paragraph [0078-79]), the first member being configured to move from the retracted position to the deployed position against a biasing force of the first biasing member (Takenaka, leg mechanism 90 would be urged by the linear motion mechanism 22 as taught by Takahata, with the damper 94 providing a biasing force, paragraph [0225] of Takenaka) by a reaction force applied to the first grounding member from the floor surface.
Takenaka and Takahata are both considered to be analogous to the claimed invention because they are in the same field of electric wheel chairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takenaka with the teachings of Takahata and have a pivoting support leg as taught by Takahata. Having the support leg of Takenaka pivot from a linear actuator as taught by Takahata allows the vehicle to get on escalators and ascend and descend stairs (Takahata, paragraph [0097]).
	

Regarding claim 3, Takenaka in combination with Takahata, Takenaka teaches wherein the support leg further includes a first damper (damper 94, fig.12A-B) provided between the first member and the seat (damper 94 is between the lower leg 92 and the seat 6, figs. 11-12B).

Regarding claim 4, Takenaka in combination with Takahata, Takenaka teaches wherein the first member is positioned in a front part of the vehicle (leg mechanism 90 on the front of the mobile body 1B in fig.10), and provided with a footrest (footrest 15, fig.10).

Regarding claim 5, Takenaka in combination with Takahata, Takenaka teaches wherein the first grounding member is provided immediately under the footrest (auxiliary wheels 7 are below the footrest 15, fig.10).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 depends upon claim 1 which is rejected, but claim 6 has the limitation of “a third member pivotally supported by an intermediate part of the second member” and “a second biasing member urging a lower part of the third member downward and away from the vehicle body frame”. Takenaka teaches a second extendable support leg (90, fig.10) on the rear of the seat (6) with grounding member (7), a third support leg (11) between the second support leg (90, fig.10) and the vehicle body (3) having a third ground member (12). The third member (11) is not connected to an intermediate part of the second member (90) as seen in figure 10. Although, Hunziker (WO 2008124953 A1) teaches a wheel unit with two wheels connected together with the second of the wheels connected to an intermediate portion of the first one, and Van Wassenhove (FR 2946246 A1) teaches a link (211, fig.8) with wheel (115) connected to an intermediate part of branch (221, fig.8) having wheel (216), and link (211) is being biased downward by elastic member/spring (213). Van Wassenhove does not teach the biasing member urging the lower part of the link (211), also Van Wassenhove teaches the wheels in the form of a swivel caster and the wheel (216) which would corelate to the second grounding member is not capable of engaging the floor surface.  For the reasons stated above claim 6 has allowable subject matter. 
Claims 7-8 depend upon claim 6, making them have the same allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inada (US-20180111655-A1) teaches an inverted pendulum vehicle. Gierse (US-20150231002-A1) teaches adjustable device for vehicle seats. Muto (US-20140353941-A1) teaches an inverted pendulum type vehicle.Mutoh (US-20130299254-A1) teaches an inverted pendulum type vehicle.Schaffner (US-6129165-A) teaches curb-climbing power wheelchair. Schaffner (US-5944131-A) teaches mid-wheel drive power wheelchair. Sengel (US-5690185-A) teaches self-powered variable direction wheel task chair. Richter (US-20180042797-A1) teaches a self-balancing wheelchair. Cooper (US-10912688-B2) teaches a mobility enhancement wheel chair. Mulhern (US-20050206149-A1) teaches a bi-directional anti-tip system for powered wheelchairs. Turturiello (US-20040262859-A1) teaches suspension system for a powered wheelchair. Mulhern (US-20030205420-A1) teaches adjustable ant-tip wheels for power wheelchair. Chan (CN-107349059-A) teaches a multifunctional auxiliary rehabilitation dynamoelectric wheel chair. Cui (CN-106890053-A) teaches an adjustable electric wheelchair. Hunziker (WO-2008124953-A1) teaches a wheel chair with leg supports with wheels.Van Wassenhove (FR-2946246-A1) teaches a wheelchair having a center drive wheel and leg supports with wheels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618